DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following reason: 
The limitation “the wall thickness of the application tip” and “the wall thickness of the tube body” lack antecedent basis. Appropriate correction is required.
Claim 29 is objected to because of the following reason: 
The limitation “the material of the gripping means” lacks antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 29, the limitation “the material of the gripping means is configured as a reinforcement which does not yield upon pressure” is not described in the specification with sufficient detail to enable a skilled artisan to know what specific material does not yield to pressure. It is understood that every known material yields to pressure at some point, thus, a skilled artisan would not be able to conceive of a material that does not yield to any pressure whatsoever. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 7, 8, 19, 20, 22 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doherty et al (U.S. Pat. 6,874,665 B2, hereinafter “Doherty”).
Regarding claim 1, Doherty discloses a tube with an application tip for liquid or pasty material, in particular an active agent formulation, having 
a tube body (see annotated Figs. 1-2, below) with an end 12 which can be closed or has already been closed (see col. 10, lines 36-40 describing crimping or welding the bottom 12 closed when the tube is filled to its desired level) and with an outlet end which has a tube neck (see annotated Figs. 1-2, below, showing a dashed line where the tube neck is located) with an outlet opening (interpreted to be the distal end of the neck closest to the application tip), said tube body having a wall (see Figs. 5-6 illustrating the tube body is hollow with a wall enclosing the interior 11 of the tube), 
an application tip (see annotated Figs. 1-2 and 6, below) which is elongated in the longitudinal direction of the tube, is connected to the outlet end of the tube body and has an inner channel having an inlet opening and an application opening (see annotated Fig. 6, below), said application tip having a first part region of its longitudinal length adjacent the inlet opening and a second part region 16 (Fig. 2) of its longitudinal 
a closure 20 (Fig. 1) which is moulded onto the application opening of the application tip and closes the application opening, wherein the application tip has a gripping means 14, 15 (Figs. 1-2) which extends over only the first part region of the application tip (see Figs. 1-2, annotated below) and is configured as a widened portion of an outer cross section of the application tip, wherein the widened portion is widened in a first dimension vertical to the longitudinal direction with respect to an outer cross section in the second part region of the application tip (see annotated Fig. 1, below, which illustrates a face-on view of the tube applicator showing the first part region being significantly wider than the second part region), and 
wherein the first and second part region have substantially the same outer cross section in a second dimension perpendicular to the first dimension (see annotated Fig. 2, below, which illustrates a side view of the tube applicator showing the first and second part regions having substantially the same cross-section), and
wherein the wall thickness of the application tip is greater than the wall thickness of the tube body (see annotated Fig. 6 showing that the application tip 16 has the gripping groove 14 which adds a thickness to the tip that is greater than the rest of the tube body 2), 
wherein the closure is connected to the wall of the application tip in the second part region by way of extension pieces 43, 44 (Fig. 7) which protrude beyond the application opening in the direction of the tube body and via predetermined break points 

    PNG
    media_image1.png
    690
    575
    media_image1.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 1.
Illustrates a face-on view of the tube applicator showing the first part region (16) being significantly wider than the second part region in a dimension vertical to the longitudinal direction.


    PNG
    media_image2.png
    690
    523
    media_image2.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 2. 
Illustrates a side view of the tube applicator showing the first and second part regions having substantially the same cross-sectional width in the second dimension perpendicular to the first dimension




    PNG
    media_image3.png
    634
    674
    media_image3.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 6.

Regarding claim 2, Doherty discloses that the application tip is moulded onto the tube neck, with the result that the outlet opening of the tube body and the inlet opening of the inner channel of the application tip are connected to one another in a liquid-tight manner (as illustrated in Figs. 1-2 and 5-6, the application tip and the tube neck are molded as a single integral structure; see also Doherty at claim 14 disclosing that the device may be molded as a single piece).

Regarding claim 8, it is noted that the limitation that “the application tip is moulded onto the tube neck in a positively locking manner by way of welding” is a product by process limitation, whereby the determination of patentability is based on the product itself and not its method of production; in this case, the product made by the prior art is the same as the product made by the claimed process (see MPEP 2113). In this case, the product made in the Doherty reference is the same as the product made by the claimed process.
Regarding claim 19, Doherty discloses that the material of the tube body is not transparent (Doherty is silent as to whether the material of the tube body is transparent, leading one to conclude that it is not transparent).
Regarding claim 20, Doherty discloses that the closed end of the tube body is closed (as described previously), and it is understood that the closure may occur by way of transverse sealing.
Regarding claim 22, Doherty discloses that the closure can be broken off by bending or twisting (see col. 5, lines 27-32).
Regarding claim 29, Doherty illustrates that the gripping means are configured to be thicker in material than the rest of the tube body 2; thus, it is understood that when gripped, this material would be suitably unyielding to pressure (this limitation has been . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2) in view of Weiler et al (U.S. Pat. 4,207,990, hereinafter “Weiler”).
Regarding claims 9 and 10, the limitations “the tube body and the application tip are produced in each case from polypropylenes (PP)” and “the tube body and the application tip are produced in each case from polyethylene (PE), polyethylene terephthalate (PET), polyvinyl chloride (PVC) or polyamide (PA)” are product-by process limitations. As per MPEP 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966. 
However, assuming that Doherty does not disclose the claimed materials from which the tube body and application tip are made, Weiler discloses a tube with an 
A skilled artisan would have found it obvious at the time of the invention to form the tube body and application tip of Doherty from polypropylene or polyethylene, as doing so would have been considered within the level of a skilled artisan based on the known characteristics of such materials as being durable, flexible, easy to shape, stable, and inexpensive to acquire and manufacture.

Claim 12-17, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2).
Regarding claims 12-17, 24, 26 and 27, it is noted that Doherty does not appear to disclose the length and wall thickness of the application tip and tube body or the diameter of the channel.
However, to modify the length and wall thickness of the application tip and tube body, or the diameter of the channel, would have been within the level of ordinary skill in the art at the time of the invention as amounting to mere changes in the size, shape or relative scale of claimed components. The claimed values of length and wall thickness of the application tip and tube body, or diameter of the channel, do not appear to be critical to the invention or solve a stated problem, in the absence of evidence that .

Claims 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2) in view of Zahn et al (U.S. Pub. 2006/0108384 Al, hereinafter “Zahn”).
Regarding claim 18, it is noted that Doherty does not appear to disclose that the material of the application tip is transparent.
Zahn discloses an applicator including a tip, the applicator being made from a transparent material (para [0094]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Doherty according to the teaching in Zahn, in order to determine the amount or condition of liquid in the tip (as taught in Zahn at para [0094]).
Regarding claim 23, it is noted that Doherty does not appear to disclose that the tube with an application tip contains a single dose of pharmaceutical formulation.
Zahn discloses that the applicator and tip are used to provide a single dose of a pharmaceutical formulation (para [0016]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Doherty according to the teaching in Zahn, in order to provide a container that avoids the requirement of filling the container and/or measuring the amount of liquid to be dosed, thereby improving accuracy, avoiding mistakes, and reducing waste (as taught in Zahn at para [0016]).

Zahn discloses a gripping means 280 (Fig. 1) having a series of transversely oriented protrusions and recessed grooves that make up the ribs, such that the transversely oriented ribs are ribs at right angle to the vertical axis of the application tip.
A skilled artisan would have found it obvious at the time of the invention to modify the configuration of the gripping means to be transversely oriented, based on the teaching in Zahn that the grooves could be oriented at any angle, including a right angle, relative to the longitudinal axis of the container (see Zahn at para [0051]) as a matter of design choice to enhance gripping.

Response to Arguments
Applicant’s arguments with respect to the pending claims (hereinafter, “Remarks”) have been considered.
The previous claim objections have been withdrawn in light of the claim amendments. However, new claim objections and a new claim rejection has been applied based on the amendment.

Regarding the previously applied claim rejection under 35 U.S.C. 103, Applicant’s argument is not found persuasive.
Applicant argued that one skilled in the art would have no motivation to increase the wall thickness of the application tip of Doherty (see Remarks, pg. 9).
However, as described in the rejection above, Doherty already discloses that the wall thickness in the application tip is greater than the wall thickness in the tube body 2; see annotated Fig. 6 showing that the application tip 16 has the gripping groove 14 which adds a thickness to the tip that is greater than the rest of the tube body 2. Indeed, a skilled artisan would recognize that the thicker gripping portion would contribute usefully to the operation of the device of Doherty by improving the grip of the user’s fingers; that is, a thicker gripping portion would expectedly deform less upon application of pressure and would usefully transfer any squeezing force to the rest of the tube body 2 while the gripping portion is being gripped. 
Further, Applicant’s specification does not appear to be enabled for a gripping means that does not yield upon pressure at all; rather, the region of the gripping means is disclosed to be “preferably of somewhat thicker configuration in terms of the material” (see specification at pg. 2, lines 22-23) which appears to refers to a thicker material that does not yield as much to pressure as a region of the same material with a thinner configuration. However, based on the desired thinness of the gripping means, and the desired material to be used (for example, Applicant discloses that the gripping means is 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/21/2021